Title: From George Washington to Nathanael Greene, 13 December 1780
From: Washington, George
To: Greene, Nathanael


                        

                            
                            Dear Sir
                            Head Quarters New Windsor 13th Decemr 1780
                        
                        I have received your favors of the 13th & 19th of last month from Mount Vernon and Richmond. I wish
                            your Business had permitted you to have staid longer at the former.
                        It is happy for you, that you went to the Southward prepared to meet difficulties, which I fear will increase
                            as you go forward. I know of nothing which can relieve us in respect to Cloathing but the arrival of the quantity long
                            expected from France. There is an ample supply upon the Continent, but the miserable state of our finance keeps it out of
                            our reach.
                        I foresee that the arrangement of the Virginia line, upon the new establishment, will be attended with very
                            great difficulty, on account of the number of Officers who are prisoners. The reform will fall upon the Feild Officers and
                            Captain principally upon the former, and you must therefore endeavour to know the sentiments of those in captivity in
                            Charlestown, by writing to Genl Scott or the eldest Officer, and desiring him to enquire, who are willing to remain in
                            service and who wish to retire. If they cannot come to an agreement among themselves, the Resolve of Congress points out
                            the mode of settling it finally.
                        The States, by a Resolve of the 4th of Novemr, are called upon for specific supplies of Fresh and Salt
                            Meat—Salt—Flour and Rum; and I am directed to point out the most convenient places of deposit in each State. The supplies
                            of Virginia and North Carolina being totally allotted to the use of the southern Army, I have desired the Governors to
                            consult with you upon the proper places—Two thirds of those of Maryland being also intended for the southward. I have
                            directed that proportion to be lodged at Baltimore and George town.
                        I have just received information from a person who was employed by the Marquis, and who speaks confidently
                            and from his own knowledge, that an embarkation, under the command of Gens. Knyphausen and Phillips, had begun at New
                            York, upon the 8th instant—consisting of 1 Battn Grenadiers, 1 Battn Lt Infantry—1 Battn Hessian Grenadiers, 42d
                            Regt—Knyphausens Regt 2 troops Lt Dragoons and 5 Men from a Company of the remaining part of the Army. This would make
                            about 2500 Men. The destination, my informant says, is kept a secret, but suspected to be to the southward. He adds, that
                            an account had been received at New York that Leslie had relanded at Cape Fear.
                        Upon your arrival at the southern Army, you will be able to give me a more perfect account, of the situation
                            of Affairs in that quarter. I hope they may be better than you expect, and that you will, in the end, meet with every
                            success which you desire, and which your merit intitles you to. I am with very great Regard Dear Sir Your most obt and
                            humble Servt
                        
                            Go: Washington
                        
                    